Citation Nr: 0028924	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  91-50 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee. Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
September 1960.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran brought a timely appeal to the Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) from a February 
23, 1999 decision of the Board that denied entitlement to 
service connection for a psychiatric disorder, a disorder of 
both knees and a back disorder.  The Court vacated the 
February 23, 1999 Board decision and remanded the case for 
another decision taking into consideration matters raised in 
the Court's order.  

The record shows that in April 2000 the veteran's attorney 
requested a personal hearing before the Board at the RO.  The 
Board in June 2000 remanded the case to have the RO schedule 
the hearing.  The RO in a June 2000 letter asked the attorney 
whether an in person hearing or a videoconference hearing was 
desired.  The attorney in July 2000 advised the RO that the 
hearing request was being withdrawn at this time but that the 
appellant wished to reserve the right to a Board hearing 
after all evidentiary development ordered pursuant to the 
Court remand was completed.  The RO recently returned the 
case to the Board.


The appellate rules provide that a request for a Board 
hearing at the RO may be withdrawn by an appellant at any 
time before the date of the hearing.  A request for a hearing 
may not be withdrawn by an appellant's representative without 
the consent of the appellant. Notices of withdrawal must be 
submitted to the office of the Department of Veterans Affairs 
official who signed the notice of the hearing date. 38 C.F.R. 
§ 20.704 (1999).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the Court in January 2000 vacated and 
remanded the case based upon a joint motion of the parties.  
The parties agreed that the case should be remanded to allow 
for further evidentiary development and adjudication.  
Principally, regarding medical examinations, the parties 
agreed that the Board did not ensure compliance with the 
terms of a previous remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The parties agreed that the case should be 
remanded for new musculoskeletal and psychiatric examinations 
that comply with the earlier Board remand in 1997 and the 
Court's remand.  The Board in February 1999 determined that 
all the claims for service connection were well grounded and 
that determination may not be revisited.  Campbell v. Gober, 
No. 98-215 (U.S. Vet. App. Sept. 21, 2000) (per curiam).


To ensure full compliance with requirements of the Court 
order, the case is REMANDED to the RO at this time for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, who may have additional records 
referable to treatment of knee, back or 
psychiatric disorders.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any psychiatric disorder(s) 
which may be present.  The claims file, 
as supplemented by all additional 
evidence obtained pursuant to the 
preceding paragraphs and a separate copy 
of this REMAND, must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  Any diagnosis 
rendered should be in accordance with the 
provisions of 38 C.F.R. § 4.125 (1999).  
The examiner must be requested to express 
an opinion as to whether any psychiatric 
disorder(s) found on examination is or 
are at least as likely as not related to 
service.  If the examiner determines that 
a psychiatric disorder(s) existed prior 
to service, an opinion must be expressed 
as to whether this disorder(s) was or 
were aggravated by service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any back and 
knee disorders found on examination.  

The claims file, as supplemented by all 
additional evidence obtained pursuant to 
the preceding paragraphs and a separate 
copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should be requested to 
acknowledge having reviewed the foregoing 
information in the examination report.  
Any further indicated studies must be 
accomplished.  

The examiner should be requested to 
express an opinion as to whether it is at 
least as likely as not that any back 
and/or knee disorders found on 
examination are related to service.  

If the examiner determines that any back 
and/or knee disorders preexisted service, 
an opinion as to whether any were 
aggravated by service should also be 
provided.  The examiner must also express 
an opinion as to whether it is more, less 
or as likely as not that current back or 
knee disorders resulted from trauma 
associated with parachute landings, or 
from some other cause.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West. 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a back disorder, a 
disorder of both knees and a psychiatric 
disorder.  All contacts with the 
appellant should be in accordance with 
the representation agreement with his 
private attorney that is assumed remains 
in effect.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



